KRAYITCH, Circuit Judge,
concurring:
I agree, for the reasons stated in the majority’s opinion, that 42 U.S.C. § 410(a)(3)(A) is constitutionally valid under Weinberger v. Salfi, 422 U.S. 749, 95 S.Ct. 2457, 45 L.Ed.2d 522 (1975), as a prophylactic rule not “utterly lacking in rational justification.” Id. at 768, 95 S.Ct. at 2468. Although the statute is valid, I believe it important to point out its harsh results in this case: the plaintiff’s son, a married, self-supporting individual living away from home, will be denied disability insurance benefits although no one contends that he was in collusion with his father or did not properly pay his Social Security taxes.
Such harsh results may be to a degree an inevitable consequence of prophylactic rules. In my view, however, Congress should be cognizant that § 410(a)(3)(A)’s reliance on the age of twenty-one1 as a basis for determining, eligibility for disability benefits, although not wholly irrational, no longer bears a significant relationship to reality or other provisions of the Social Security Act. Perhaps in 1939, when the statute was passed, the age of twenty-one was a realistic dividing point, but, in light of the Twenty-sixth Amendment and the legislative trend toward using eighteen years of age as the age of majority, twenty-one no longer is a reliable benchmark of an individual’s independence from his parents. Indeed, 42 U.S.C. § 402(d) premises eligibility for child’s insurance benefits on the child being under eighteen years of age.2 Juxtaposing § 410(a)(3)(A) and § 402(d) thus highlights the problem: one is a “child” in the eyes of the law until twenty-one if one works for his parents but only a “child” until eighteen if one seeks child’s insurance benefits. In my opinion, the incongruity between § 410(a)(3)(A) and other provisions of the Social Security Act, and the questionable usefulness of the age of twenty-one for determining whether an individual is independent from his parents, deserve congressional attention.

. Section 410(a)(3)(A) refers to an individual under twenty-one years of age as a “child.” In light of changed circumstances since the section’s enactment in 1939, see discussion infra, the use of the term “child” in itself shows that the section is premised on antiquated notions of when an individual becomes independent from his parents.


. Section 402(d) makes exceptions for individuals who are disabled before the age of twenty-two or who are still “full-time elementary or secondary school student[s]” under the age of nineteen.